DETAILED ACTION
Response to Amendment
Applicant’s Amendment filed 05/03/2021 has been entered. Claims 1-18 are pending in the Application.

Response to Arguments
Applicant’s amendments to the claims have overcome the 112(b) rejection set forth in the previous Office Action. Accordingly, the 112(b) rejection has been withdrawn.

Applicant's arguments filed 05/03/2021 with respect to the prior art rejections have been fully considered but they are not persuasive.
Regarding claim 1 and 10, Applicant argues that the cited art Kegel’s teaching “the IOMMU may translate a virtual address to a physical address” is not equivalent to “remapping physical addresses to virtual addresses at a high end of an address range.” Applicant submits that the prior art goes from virtual to physical whereas the claim goes from physical to high value memory address. The Examiner respectfully disagrees. Kegel teaches an IOMMU providing translation of a virtual address to a physical address. Thus, it is clear that there is a mapping/remapping physical address to virtual address and vice versa e.g. translation discloses both way mapping (see para 0074, calculate a physical address, that corresponds to the virtual address). Further, Kegel teaches the translation by the IOMMU is for virtual address that exceeding the memory address range (see figure 6C and para 0085). Therefore, Kegel does disclose “a virtual address at a high end of an address range.”
Applicant further argues that Kegel teaching translating a virtual address to a physical memory address whereas the claim states mapping physical memory address to high value memories addresses and Kegel does not disclose “high value memory addresses.” The Examiner respectfully disagrees. Kegel see figure 6C and para 0085). Thus, it is clear that there is a mapping/remapping of physical address to a high value memories addresses corresponding to the virtual address and vice versa e.g. translation discloses both way mapping (see para 0074, calculate a physical address, that corresponds to the virtual address).
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kegel et al US publication US 20160062911.

Regarding claim 1, Kegel teaches a method for detecting a Direct Memory Access (DMA) address capability at high address values when testing PCIe devices (see the abstract, a device may receive a direct memory access request that identifies a virtual address. The device may determine whether the virtual address is within a particular range of virtual addresses), the method comprising:
see figure 2, IOMMU 230, also see figure 6C IOMMU is enabled to process request via first route when a virtual address is not in range e.g. at a high address value);
remapping physical addresses to virtual addresses at a high end of an address range (see para 0057, address translation on the first route may utilize one or more page tables to translate a virtual address to a physical address, further see para 0074, calculate a physical address, that corresponds to the virtual address), wherein the hiqh end of the address range is defined as an address beyond a memory address range of physical memory (see figure 6C and para 0085 disclose that when the address exceeds the length then the IOMMU provides the translation, thus the translation is at a high end of an address range);
adding a peripheral component interconnect express (PCIe) device (see figure 2, peripheral device 210-1, see para 0019, system 200 may include one or more peripheral devices 210-1 through 210-N… Devices of system 200 may connect via wired connections, further see para 0022, IOMMU 230 is electronically coupled to peripheral device 210 via a peripheral component interconnect (PCI) bus, via a PCI express bus e.g. 210 is a PCIe device); and
mapping physical memory addresses to high value memory addresses (see para 0013, A peripheral device with a direct memory address (DMA) capability may operate in a virtualized computing environment by providing memory access requests to an input/output memory management unit (IOMMU). The IOMMU may translate a virtual address, identified in the memory access request, to a physical address associated with a block of main memory), wherein a high value memory address is defined as a memory address in an upper limit of an addressing range of a central processing unit (CPU) (further see figure 6C shows that the memory address exceed the range thus the address is understood as in an upper limit supported by a CPU, see para 0078, routing controller 220 and/or memory controller 240 provides cache coherency between multiple peripheral devices 210 and/or a peripheral device 210 and a central processing unit).

Regarding claim 2, Kegel further teaches monitoring direct memory access (DMA) for accesses to the high value memory addresses (see para 0021,  routing controller 220 may receive a DMA request from peripheral device 210, and may analyze the DMA request e.g. monitoring).

Regarding claim 3, Kegel further teaches monitoring is repeated until intentionally stopped (see para 0036, when the enable field indicates that routing is enabled, then routing controller 220 may analyze a memory access request e.g. the monitoring is repeated until the enable field is disable thus intentionally stopped).

Regarding claim 4, Kegel further teaches adding a memory address for the PCIe device (see para 0028, assigning a base address register and a length register that define a range of virtual addresses e.g. adding virtual memory address for device 210).

Regarding claim 5, Kegel further teaches the IOMMU comprises a virtual memory address space and a physical memory address space (see para 0001, the IOMMU… may look up the virtual memory address in a page table that maps the virtual memory address to a physical memory address e.g. the IOMMU has page table that comprises the virtual memory address space and the physical memory address space).

Regarding claim 6, Kegel further teaches the IOMMU comprises an address mapping function (see para 0001, the IOMMU… may look up the virtual memory address in a page table that maps the virtual memory address to a physical memory address e.g. the IOMMU provides the address mapping function).

Regarding claim 7, Kegel further teaches the address mapping function maps a virtual address of a target device in the virtual memory address space to a physical address in the physical memory address space (see para 0001, , the IOMMU may receive, from the DMA-capable device, a memory access request that identifies a virtual memory address, and may look up the virtual memory address in a page table that maps the virtual memory address to a physical memory address).

Regarding claim 10, Kegel teaches a non-transitory computer readable medium storing a kernel configuration module which, when executed by a processor of a computing device (see para 0025, System 200 may perform these processes in response to a processor executing instructions (e.g., software instructions) stored by a computer-readable medium, such as main memory 250, the software instruction is construed as a kernel configuration module), detects a Direct Memory Access (DMA) address capability at high address values when testing PCIe devices (see the abstract, a device may receive a direct memory access request that identifies a virtual address. The device may determine whether the virtual address is within a particular range of virtual addresses), said a kernel configuration module comprising sets of instructions for:
enabling an input/output (I/O) memory management unit (IOMMU) of the computing device (see figure 2, IOMMU 230, also see figure 6C IOMMU is enabled to process request via first route when a virtual address is not in range e.g. at a high address value);
remapping physical addresses to virtual addresses at a high end of an address range (see para 0057, address translation on the first route may utilize one or more page tables to translate a virtual address to a physical address, further see para 0074, calculate a physical address, that corresponds to the virtual address), wherein the high end of the address range is defined as an address beyond a memory address range of physical memory (see figure 6C and para 0085 disclose that when the address exceeds the length then the IOMMU provides the translation, thus the translation is at a high end of an address range);
adding a peripheral component interconnect express (PCIe) device (see figure 2, peripheral device 210-1, see para 0019, system 200 may include one or more peripheral devices 210-1 through 210-N… Devices of system 200 may connect via wired connections, further see para 0022, IOMMU 230 is electronically coupled to peripheral device 210 via a peripheral component interconnect (PCI) bus, via a PCI express bus e.g. 210 is a PCIe device); and
mapping physical memory addresses to high value memory addresses (see para 0013, A peripheral device with a direct memory address (DMA) capability may operate in a virtualized computing environment by providing memory access requests to an input/output memory management unit (IOMMU). The IOMMU may translate a virtual address, identified in the memory access request, to a physical address associated with a block of main memory), wherein a high value memory address is defined as a memory address in an upper limit of an addressinq range of a central processing unit (CPU) (further see figure 6C shows that the memory address exceed the range thus the address is understood as in an upper limit supported by a CPU, see para 0078,  routing controller 220 and/or memory controller 240 provides cache coherency between multiple peripheral devices 210 and/or a peripheral device 210 and a central processing unit).

Regarding claim 11, Kegel further teaches monitoring direct memory access (DMA) for accesses to the high value memory addresses (see para 0021,  routing controller 220 may receive a DMA request from peripheral device 210, and may analyze the DMA request e.g. monitoring).

(see para 0036, when the enable field indicates that routing is enabled, then routing controller 220 may analyze a memory access request e.g. the monitoring is repeated until the enable field is disable thus intentionally stopped).

Regarding claim 13, Kegel further teaches adding a memory address for the PCIe device (see para 0028, assigning a base address register and a length register that define a range of virtual addresses e.g. adding virtual memory address for device 210).

Regarding claim 14, Kegel further teaches the IOMMU comprises a virtual memory address space and a physical memory address space, an address mapping function, and the virtual memory address space (see para 0001, the IOMMU… may look up the virtual memory address in a page table that maps the virtual memory address to a physical memory address e.g. the IOMMU has page table that comprises the virtual memory address space and the physical memory address space and providing the mapping function).

Regarding claim 15, Kegel further teaches mapping the virtual address of the PCIe device in the virtual memory address space to a physical address in the physical memory address space (see para 0001, , the IOMMU may receive, from the DMA-capable device, a memory access request that identifies a virtual memory address, and may look up the virtual memory address in a page table that maps the virtual memory address to a physical memory address).

see para 0001, the IOMMU… may look up the virtual memory address in a page table that maps the virtual memory address to a physical memory address e.g. the IOMMU provides the address mapping function and instruction for using it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel as applied to claims above, and further in view of Bayer et al US publication US 20120272037.

Regarding claim 8, Kegel teaches all the features with respect to claim 1 as outlined above.
But, Kegel fails to teach allocating contiguous memory addresses using the IOMMU.
However, Bayer teaches allocating contiguous memory addresses using the IOMMU (see the abstract, the mapper is configured to perform a mapping between the allocated amount of physical memory of the main storage and a contiguous PCI address space. The IOMMU is further configured to translate PCI addresses of the contiguous PCI address space to the physical memory address within the main storage).
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filling date of the claimed invention to modify the IOMMU of Kegel and further incorporate allocating contiguous memory addresses.
see para 0021).

Regarding claim 17, please refer to the rejection of claim 8 since the claimed subject matter is substantially similar.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kegel and Bayer as applied to claims above, and further in view of Suryanarayana et al US publication US 20200012501.

Regarding claim 9, the combination of Kegel and Bayer teaches all the features with respect to claim 8 as outlined above.
Bayer further teaches scanning mapped memory (see para 0022, generating a mapping between the physical memory addresses to the contiguous addresses in the PCI address space).
But, the combination of Kegel and Bayer fails to teach avoiding address ranges used for a PCIe configuration address space.
However, Suryanarayana teaches avoiding address ranges used for a PCIe configuration address space (see para 0047, BMC firmware 174 hides the SMA channel from OS 152, thereby preventing OS applications from accessing shared memory 173 during OS runtime and further preventing OS drivers from programming the PCI configuration space registers 200, further see para 0055, Disabling the PCI/e configuration registers of the PCI/e device (e.g., BMC 170) prevents the PCI/e device from being detected and enumerated during brute force and recursive PCI device scans).

The motivation for doing is to prevent malicious scanning and access to the PCIe configuration space as taught by Suryanarayana (see para 0055).

Regarding claim 18, please refer to the rejection of claim 9 since the claimed subject matter is substantially similar.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185